 SINAI HOSPITAL OF DETROITSinai Hospital of Detroit,Inc.' and Local 547, Inter-national Union of Operating Engineers,AFL-CIO,Petitioner.Case 7-RC-13476October 15, 1976DECISION ON REVIEW AND DIRECTION OFELECTIONBy CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Michael D.Pearson of the National Labor Relations Board. OnMay 6, 1976, the Regional Director for Region 7 is-sued a Decision and Order dismissing the petition.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series8, as amended, the Petitioner filed a re-quest for review of the Regional Director's Decisioncontending,interalia,that the Regional Director wasclearly erroneous in finding that a separate mainte-nance unit was inappropriate. The Employer filed abrief in opposition to the request for review.On July 23, 1976, the National Labor RelationsBoard, by telegraphic order, granted the request forreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase,' including the briefs of the parties, with respectto the issue under review, and makes the followingfindings:The Employer is a nonprofit Michigan corporationengaged in the business of operating a general hospi-tal offering medical, surgical, and in- and out-patientservices. There is no history of collective bargainingfor any of the Employer's 2,500 employees.The Petitioner seeks to represent a bargaining unitlimited to 50 employees in I1 different job classifica-tions in the engineering and maintenance depart-ment.Petitioner contends that the petitioned-for em-ployees constitute a distinct group based on areapractice and similarity of experience, skill, wages,and working conditions, thus justifying separate rep-resentation.iThe name of the Employer appears as corrected at the hearing.2 The Employer's request for oral argument is denied, as the record andbriefs adequately present the positions of the parties425The Employer, on the other hand, contends thatthe unit sought is inappropriate and that the onlyappropriate unit is one consisting of-a hospitalwideservice and maintenance unit. This unit would con-tain 700 employees in job classifications which werestipulated to be customarily part of such a unit in thehospital industry. The Employer argues that such afinding is required because all of the employees sharethe same or similar wages, benefits, and working con-ditions, possess similar skills, and are highly integrat-ed both functionally and operationally.The Regional Director found that the unit soughtdid not have such a separate community of interestfrom the larger service and maintenance group as towarrant separate representation and, accordingly,found the unit inappropriate and dismissed the peti-tion.We disagree.In determining the appropriateness of a separatemaintenance department unit in health care institu-tions, the Board applies its traditional unit criteria,i.e.,mutuality of interest in wages, benefits, andworking conditions; commonality of skills and super-vision; frequency of contact with other employees;interchange and functional integration; and areapractice. It takes into account, at the same time, thecongressional admonition against proliferation ofbargaining units in the health care industry.' In thiscase, for the reasons set forth below, we find that theapplication of these standards to the evidence hereinwarrants the establishment of a separate bargainingunit limited to the Employer's engineering and main-tenance department.Employer's hospital is divided into 35 departmentswhich are administered by four associate administra-tors.Day-to-day supervision of the engineering andmaintenance department is the responsibility of theplant manager, assistant plant manager, and mainte-nance operations supervisor, the first-mentioned hav-ing more authority than the second and the secondmore than the third.As indicated above, the requested department iscomposed of 50 employees in 11 separate job de-scriptions. There are 2 maintenance helpers who areinvolved in routine repair tasks requiring physicalstrength; 5 maintenance assistants I and II who en-gage in progressively more difficult electrical andbuilding repairs and equipment maintenance; 19general maintenance technicians I and II, employeeswho utilize increasing degrees of skill in making3 Jewish HospitalAssociationof Cincinnati d/b/a Jewish Hospital of Cincin-nati,223 NLRB 614 (1976). (Chairman Murphy andMember Fanning dis-senting as to the resultreached inthat casedenying theseparate mainte-nance unit.Member Penello concurringin part anddissenting in part,Members Jenkinsand Waltherdismissing the petition for a separate mainte-nance unit though findingthat sucha unit is not necessarily precluded in allcircumstancesin the health care industry)226 NLRB No. 61 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDstructrual deliberations according to blueprints; 10general maintenance technicians III who with a min-imum of supervision determine the cause of a mal-function in the various hospital systems and repair itusing complex equipment; 2 general maintenancetechnicians III, licensed/electricians who with a min-imum of supervision maintain the electrical systemand install electrical appliances; 3 operating engi-neers, second-class, whose responsibilities entail thesmooth operation of the steam boiler; and 2 generalmaintenance technicians II, leaders, 4 general main-tenance technicians III, leaders, and a senior operat-ing engineer, second class, who, in addition to work-ing in their respective fields, schedule the activities oftheir coworkers and spot check the performance oftheir jobs.The record establishes that the employees in themaintenance department are generally more highlyskilled than those in the larger service group. Six orseven of the employees sought, the operating engi-neers, licensed electricians, and general maintenancetechnicians III, are required to be and are licensed bythe city of Detroit. Further, while journeyman statuswithin a trade is not a prerequisite for hire, some ofthe maintenance men do possess such status. It wasadmitted by Employer's personnel director that theseemployees do, for the most part, have more experi-ence than those in the service department, thoughmajor repair work is contracted out.The wage rates received by the maintenance per-sonnel reflect their specialized skill and experience inthat they are generally in the higher salary levels;most service employees are in the lower wage levels.The maintenance department also has greater rangeof progression within each level than other depart-ments and also has a zero turnover rate as opposedto 20-30 percent in the rest of the hospital. There is aseparatemaintenance operations supervisor. Em-ployees in the maintenance department wear uni-forms of a distinctive color.With the exception of the boilerroom personnel,themaintenance workers are employed throughoutthe hospital. They do not, however, work jointly withservice, and other hospital employees. The contactthat they do have with them is limited to checkingwith the hospital personnel in an area prior to com-mencing their repair activities, which is not sufficientcontact to characterize their positions as being func-tionally or operationally integrated with those ofother employees in the hospital.Further, what area practice exists appears to sup-port a finding that a separate maintenance unit isappropriate. It was stipulated that in the SoutheastMichigan area there are approximately 200 hospitals,only 30 of which engage in collective bargaining forsome type of unit. Petitioner has contracts with 15 ofthese hospitals, 12 of which have engineering andmaintenance units, 1 of which includes only engi-neers because the maintenance work is contractedout and 2 of which include engineering and mainte-nance employees in one unit and general hospitalemployees in another.All of the Employer's employees, including the pe-titioned-for maintenance employees, share a numberof basic working conditions and benefits including,inter alia,insurance coverage, access to the employeecafeteria, free parking, vacations, grievance proce-dure, and orientation program. There is also a cen-tralized personnel policy which is administered bythe personnel department and applies to all employ-ees.In our view, the requested maintenance unit is suf-ficiently skilled, separate, and distinct to warrant itsestablishment as a separate bargaining unit.We note, particularly, the maintenance employees'lack of functional and operational integration withother hospital employees; their generally higher skillsand experience; their supervision by a separate main-tenance operations supervisor; and their generallyhigher wage rates than those of service employees.We are persuaded, based on the above facts and therecord as a whole, that the petitioned-for engineeringand maintenance department possesses a sufficientcommunity of interest to justify its separate represen-tation.4Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All engineering and maintenance departmentemployees employed by the Employer excludingoffice clerical employees, guards, supervisorsand all other employees employed by the Em-ployer.[Direction of Election andExcelsiorfootnote omit-ted from publication.]° St Francis Hospital-Medical Center,223 NLRB 1451 (1976),where aseparatemaintenance unit was alsofound to be appropriate